UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7898



ALVIN B. TRUESDALE,

                                             Petitioner - Appellant,

          versus


JOSEPH V. SMITH, Warden; UNITED STATES PAROLE
COMMISSION,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(CA-03-2239-8-18-BI)


Submitted:   January 27, 2005             Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alvin B. Truesdale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alvin B. Truesdale appeals from the district court’s

orders granting his motion for voluntary dismissal and dismissing,

without prejudice, his action in which he sought to have the

district court direct the United States Parole Commission to

determine that he was eligible for parole.           We have reviewed the

record   and    the     district   court’s     opinion    accepting    the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny Truesdale’s motion for appointment of

counsel and his motion to place his appeal brief under seal and

affirm   for   the   reasons   stated   by   the   district   court.   See

Truesdale v. Smith, No. CA-03-2239-8-18-BI (D.S.C. Nov. 20, 2003;

Dec. 17, 2004).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -